          Case 1:19-cv-11626-DPW Document 23 Filed 08/14/19 Page 1 of 4
                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
JOHN DOE,                            )
                                     )
             Plaintiff,              )                Civil Action No: 1:19-cv-11626 (DPW)
                                     )                *SEALED*
      -against-                      )
                                     )
TRUSTEES OF BOSTON COLLEGE, )
                                     )
             Defendants.             )
____________________________________)

 PLAINTIFF’S ASSENTED TO MOTION FOR LEAVE TO FILE A REPLY BRIEF IN
 SUPPORT OF HIS MOTION FOR A TEMPORARY RESTRAINING ORDER AND A
                     PRELIMINARY INJUNCTION

        Pursuant to Local Rule 7.1(b)(3), Plaintiff John Doe respectfully requests that the Court

grant him leave to file a reply brief of no more than 15 pages in support of Plaintiff’s Motion for

a Temporary Restraining Order and a Preliminary Injunction, filed on August 14, 2019.

Defendants have assented to the relief that Plaintiff seeks in this motion. In support of his motion,

Plaintiff states:

        1.      Plaintiff filed this action on July 29, 2019, asserting claims against the Defendants

for violation of Title IX of the Education Amendments of 1972 (20 U.S.C. § 1981 et seq.), Breach

of Contract, Breach of Contract/Common Law: Denial of Basic Fairness/Arbitrary and Capricious

Decision Making, Estoppel and Negligence.

        2.      Along with his Complaint, on July 29, 2019, Plaintiff also filed his Motion for a

Temporary Restraining Order and a Preliminary Injunction enjoining Defendants from enforcing

Plaintiff’s one-year suspension.

        3.      On July 30, 2019, Defendants filed their opposition to Plaintiff’s Motion for a

Temporary Restraining Order and a Preliminary Injunction.

        4.      The Hearing on Plaintiff’s Motion for a Temporary Restraining Order and a

Preliminary Injunction has been set for August 20, 2019.
                                                1
         Case 1:19-cv-11626-DPW Document 23 Filed 08/14/19 Page 2 of 4
       5.     Plaintiff seeks leave to file a reply brief to ensure that he has an adequate

opportunity to respond to the arguments raised in Defendants’ opposition brief.

       6.     The parties have conferred and Defendants assent to the relief requested in this

motion. Due to the upcoming August 20, 2019 hearing, Plaintiff’s reply is being filed

simultaneously, with this Motion, on August 14, 2019. No party will be prejudiced by the relief

requested.

       WHEREFORE, Plaintiff respectfully requests leave to file a reply brief of no more than 15

pages in support of his Motion for a Temporary Restraining Order and a Preliminary Relief on

August 14, 2019.


Dated: August 14, 2019                              Respectfully submitted,

                                                    /s/ Tara J. Davis
                                                    Andrew T. Miltenberg, Esq. (pro hac vice
                                                    pending)
                                                    Stuart Bernstein, Esq. (pro hac vice pending)
                                                    Tara J. Davis, Esq.
                                                    NESENOFF & MILTENBERG, LLP
                                                    363 Seventh Avenue, 5th Floor
                                                    New York, New York 10001
                                                    Telephone: (212) 736-4500
                                                    Facsimile: (212) 736-2260
                                                    amiltenberg@nmllplaw.com
                                                    sbernstein@nmllplaw.com
                                                    tdavis@nmllplaw.com

                                                    Attorneys for Plaintiff John Doe




                                                2
         Case 1:19-cv-11626-DPW Document 23 Filed 08/14/19 Page 3 of 4



                          LOCAL RULE 7.1(a)(2) CERTIFICATE

       The undersigned counsel certified that they have conferred with counsel for the Defendants

who informed the undersigned that the Defendants assent to the relief requested in this motion.

                                                    /s/ Tara J. Davis
                                                    Tara J. Davis, Esq.




                                                3
         Case 1:19-cv-11626-DPW Document 23 Filed 08/14/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I, Tara J. Davis, hereby certify that on this 14th day of August, 2019, a true copy of the
foregoing was filed through electronic mail to all counsel, due to the sealed designation of this
matter.
                                                    /s/ Tara J. Davis
                                                    Tara J. Davis, Esq.




                                                4
